Exhibit 10.39

 

CERTAIN IMMATERIAL PROVISIONS OF THIS DOCUMENT THAT WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED (INDICATED BY AN
ASTERISK [***]) HAVE BEEN OMITTED PURSUANT TO ITEM 601(b)(2) OF REGULATION S-K.
A COPY OF THE UNREDACTED DOCUMENT WILL BE FURNISHED TO THE SECURITIES AND
EXCHANGE COMMISSION UPON REQUEST.

AMENDMENT NO.2 TO

THE DESIGN AND DEVELOPMENT AGREEMENT (STEP 2)

This Amendment No.2 to the Design and Development Agreement (Step2)
(“Amendment”) is entered into as of the date of last signature below (“Amendment
Effective Date”) by and between HAPS Mobile Inc. (“HAPSMobile”) and
AeroVironment, Inc. (“AV”) to amend the Design and Development Agreement (Step2)
(the “DDA”) made as of December 27, 2017, and amended by Amendment No.1 as of
March 30, 2018, between HAPSMobile and AV..

 

Background

 

The Parties wished to raise a change of schedule for [***] on Attachment H to
the DDA (the “Change”) following the Change Control procedures set forth in
Article 2.4 and 3.4 of, and Attachment G to the DDA and agreed to classify the
Change as Class II Change and no cost impacting Control. Therefore, to formalize
and reflect the Changes, the Parties hereby agree with the amendments to the DDA
as follows:

 

Amendment

 

1.    Table entry line number 2 and 3 (not counting the header line) of Section
2. ”Document Deliverables” of Attachment A (DELIVERABLES) to the DDA is hereby
amended as follows:

 

 

 

 

 

 

Update Component Engineering

Technical Data Package

2.2

[***]

[***]

Fab & Test First Wing Panel

Technical Data Package.  Recorded measurement data aerodynamic test data.

2.2.3.1

[***]

[***]

 

2.    Section 2  [***] Mile Stone Date of Attachment H  (PROJECT MILESTONE) to
the DDA is hereby amended as follows:

 

 

 

 

[***]

[***]

[***]

 

3.    All other terms and conditions not specifically modified or amended herein
remain in full force and effect as provided for in the DDA and the amendment
No.1 to DDA. Hereby the Parties expressly confirm that no change applies to the
Incurred Cost forth in ATTACHMENT F  despite of the Change. Capitalized terms,
unless otherwise defined herein, shall have the meaning set forth in the DDA or
the amendment No.1. This Amendment may only be modified or amended by a written
document executed by the parties hereto.

 

 



[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




IN WITNESS WHEREOF the Parties hereto have signed and executed this Amendment on
the date(s) below.

 

 

SIGNED for and on behalf of

    

SIGNED for and on behalf of

 

 

 

HAPSMobile Inc.

 

AeroVironment, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Yoshihito Shimazaki

 

By:  

/s/ Jon B Self

 

 

 

Name: Yoshihito Shimazaki

 

Name: Jon B Self

 

 

 

Title: Board of Director

 

Title:VP HAPS Programs

 

 

 

Date:Jun 26, 2018

 

Date:7/3/2018

 

2

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.

